Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142630                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  JESSE RUFFIN, by his Guardian                                                                                       Justices
  MARGARET RUFFIN,
            Plaintiff-Appellant,
                                                                    SC: 142630
  and                                                               COA: 292687
                                                                    Wayne CC: 07-701216-NF
  ELAINE RUFFIN,
            Plaintiff,
  and
  WILLIAM BEAUMONT HOSPITAL
  and PATRICK WIATER, M.D., P.C.
            Intervening Plaintiffs-Appellees,
  and
  BEVERLY HILLS ORTHOPAEDIC,
           Intervening Plaintiff,
  v
  AUTO CLUB INSURANCE COMPANY,
             Defendant.
  _________________________________________/

         By order of June 28, 2011, the application for leave to appeal the November 18,
  2010 judgment of the Court of Appeals was held in abeyance pending the decision in
  Miller v Citizens Ins Co (Docket No. 141747). On order of the Court, the case having
  been decided on October 9, 2011, 490 Mich 904 (2011), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           h0123                                                               Clerk